Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 2/10/2022. Claims 1-10 & 13-15 are pending.

Response to Arguments
Applicant's arguments filed 2/10 have been fully considered but they are not persuasive.

101 claim eligibility 
In response: A classification model is an abstract mathematical concept. Mere use of a classification model falls under the mental processing category and is an abstract idea. The claim may be amended to include classifier training. 

103
Regarding references of record fail to teach “wherein one or both of determining the uncertainty level and determining the similarity level are based on determining a location, in a solution space, of the one or more data included in the respective one of the dataset and the data subset” in claim 1 (similarly, claims 14 and 15)
In response: Reference Li discloses the above claim limitation. The term “a solution space” is broad. A representation in a topological space reads a solution space. In the office action, the collection of node clusters generated from clustering based on 
The claim does not provide a definition for the concept “uncertainty level” or “similarity level”. In the office action, the average distance between a node and its neighbors is viewed as an example of an uncertainty level. The degree of a node that counts the number of neighbors being within a threshold or its corresponding energy measure is considered as a similarity level. Calculation of either the uncertainty level or the similarity level is based on locations of nodes during clustering. In Li, a node is selected as CH by weighting the measures of the uncertainty and similarity levels. A distance measure is based on the locations of nodes.

Claim objection
In response: The “adding” in “the adding relative weights” may be replaced with ‘summing’. The claim limitation may be changed to ‘by summing relative weights on each of’.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1:

Step 2a, prong 1: The claim recites an abstract idea. The steps
“determining an uncertainty level with respect to labeling criteria for each of one or more data included in a dataset”, “determining a similarity level for one or more data included in a data subset”, “by determining a location, in a solution space, of the one or more data included in the respective one of the dataset and the data subsets”, “selecting at least some of data included in the dataset based on a calculation that correlates the uncertainty level and the similarity level by adding relative weights on each of the uncertainty level and the similarity level” and “labeling the selected data” fall under the category of metal processing. These data processing steps as broadly recited could be accomplished by a human with pencil and paper.
Step 2a, prong 2: This judicial exception is not integrated into a practical application. Additional elements, computer readable medium and processors, do not improve the functioning of a computer or effect state transformation, but merely used as a tool to implement the abstract steps.
Step 2b: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Additional elements, computer readable medium and processors, are used to perform generic computing and storage. Additional elements, taken individually or in an ordered combination, do not add significantly more. Claim 1 is not claim eligible.
Claim 14 recites a method. The rejection of claim 1 is incorporated herein. Claim 14 is not claim eligible.

Dependent claims 2-10 and 13 includes further steps. Claims 2-5 recite respectively mapping, updating, and selecting, which fall under the mental processing. 
Claim 5 recites the use of a classification model, which is a mathematical model. Claims 6, 7, 8 and 9 recite mapping and implementation of determining. Claim 10 recites selecting. These steps fall under mental processing. Claim 13 recites manufacturing articles. As broadly recited, merely linking the use of judicial exception to a particular technological environment is not sufficient for integration in step 2a, prong 2. Therefore, claims 2-10 and 13 are not claim eligible.   

Claim Objections
Claims 1, 14 and 15 are objected to. The term “adding” in “the adding relative weights” may be replaced with ‘summing’ for clarity. The claim limitation may be changed to ‘by summing relative weights on each of’.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4, 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“A Novel Enhanced Weighted Clustering Algorithm for Mobile Networks”, IEEE, 2009, pages: 4), hereinafter Li, in view of Wang et al. (US 20200142930), hereinafter Wang.

1. A non-transitory computer readable medium storing a computer program, wherein when the computer program is executed by one or more processors of a computing device, the computer program performs operations for processing data, and the operations comprise: 
determining an uncertainty level with respect to labeling criteria for each of one or more data included in a dataset (Li: e.g., page 2, sec III A, step 3 or 4, determining the distance, D, for a node based on position measures associated with the node in a set of nodes with respect to clustering criteria interprets determining an uncertainty level with respect to clustering criteria for data included in a dataset, where the distance or D is an example of an uncertainty level); 
determining a similarity level for one or more data included in a data subset (Li: e.g., page 2, sec III A, step 1 or 5, determining the degree of neighbors or the consumed energy, E, based on measures associated with nodes, where the degree or E is an example of a similarity level),
wherein one or both of determining the uncertainty level and determining the similarity level are based on determining a location, in a solution space, of the one or more data included in the respective one of the dataset and the data subset (Li: e.g., page 2, sec III A, steps 1-5, clustering nodes based on distance metrics interprets a solution space,  measuring the distance between nodes interprets determining locations of the one or more data included in the respective one of the dataset and the data subset, and computing the D and E or the degree of nodes based on the distance measures interprets one or both of determining the uncertainty level and determining the similarity level are based on determining a location); and 
selecting at least some of data included in the dataset based on a calculation that correlates the uncertainty level and the similarity level by adding relative weights on each of the uncertainty level and the similarity level (Li: e.g., page 2, step 7, page 3, step 8, selecting nodes as CHs based on the combination of weights assigned to the degree or the energy and the distance or D); and 
labeling the selected data. 
	Li does not expressly disclose, but Wang discloses “A non-transitory computer readable medium storing a computer program, wherein when the computer program is executed by one or more processors of a computing device, the computer program performs operations for processing data” (Wang: e.g., Fig 1, the data repository with processors). It would have been obvious for one of ordinary skill in the art, having Li and Wang before the effective filing date, to combine Wang with Li to include the computer readable medium for computation.  Li does not expressly discloses disclose, but Wang discloses “labeling the selected data” (Wang: e.g., [0088], generating labels for clusters). Indexing or tagging is one of the basics of clustering. It would have been obvious for one of ordinary skill in the art to combine Wang with Li to improve the intra and inter cluster communication latency or overhead in Li.

Li: e.g., page 3, step 9, nodes that are not selected by the CH interprets nodes having a high uncertainty level and a low similarity level). Wang discloses “labeling” (Wang: e.g., [0088], generating labels for clusters).

9. The non-transitory computer readable medium according to claim 1, wherein the operations further comprise: mapping each of the one or more data included in the data subset to a data space, and wherein determining the similarity level comprises determining based on a location in the data space of each of the one or more data included in the data subset (Li: e.g., page 2, Step 1 or 2, determination of the neighbors based on the distance between positions of nodes, where Fig1 shows mapping to a data space).

10. The non-transitory computer readable medium according to claim 1, wherein the data subset comprises a unique pair selected from the one or more data included in the dataset (Li: e.g., page 3, Step 8, neighbor relationship between the CH node and another node).

14. The claim is substantially the same as claim 1 and therefore, rejected for the same reason.

.

Claims 2-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Wang, further in view of Zhang et al. (“Data Cleaning and Classification in the Presence of Label Noise with Class-Specific Autoencoder”, Springer International Publishing AG, T. Huang et al. (Eds.): ISNN 2018, pp. 256–264), hereinafter Zhang.

2. The non-transitory computer readable medium according to claim 1, wherein the operations further comprise: Li discloses “mapping one or more data included in the dataset to a solution space” (Li: e.g., page 3, Fig 1, the clustering space). Combination of Li and Wang does not expressly call for a classification model, but Zhang discloses” by inputting the one or more data included in the dataset to a classification model” (Zhang: e.g., Abstract, an autoencoder for classification). Nonetheless, hybrid clustering and classification is well known in the field of data processing. It would have been obvious for one of ordinary skill in the art, having Zhang before the effective filing date, to recognize the benefit of having high quality sensor measurements in construction and maintenance of clusters by combining data cleaning and classification model of Zhang with the network clustering framework of the extended Li.  

3. The non-transitory computer readable medium according to claim 1, wherein the operations further comprise: combination of Li and Wang does not expressly disclose, Zhang: e.g., page 261, sec 2.2, par 2, adjusting the CS-WAE by relabeling the determined label noise).Combination of clustering and classification systems is common in the field of data processing. It would have been obvious for one of ordinary skill in the art, having Zhang before the effective filing date, to recognize the benefit of having high quality sensor measurements in construction and maintenance of clusters by combining data cleaning and classification model of Zhang with the network clustering framework of the extended Li.  

5. The non-transitory computer readable medium according to claim 1, combination of Li and Wang does not expressly disclose, but Zhang discloses wherein determining the uncertainty level comprises determining based at least in part on a result of classifying each of the one or more data using a classification model (Zhang: e.g., page 258, EQ (1), determining the class label using an autoencoder). It would have been obvious for one of ordinary skill in the art, having Zhang before the effective filing date, to recognize the benefit of having high quality sensor measurements in construction and maintenance of clusters by combining data cleaning and classification model of Zhang with the network clustering framework of the extended Li.  

Li: e.g., page 2, EQ (3) or (5), the D for a node derived from average of the distances between nodes at separate positions, where Fig 1 shows a mapping to a solution space). Combination of Li and Wang does not expressly disclose, but Zhang discloses “classification criteria of the classification model” (Zhang: e.g., page 260, EQ (5) or (6), the criteria of classification). It would have been obvious for one of ordinary skill in the art, having Zhang before the effective filing date, to recognize the benefit of having high quality sensor measurements in construction and maintenance of clusters by combining data cleaning and classification model of Zhang with the network clustering framework of the extended Li.  

7. The non-transitory computer readable medium according to claim 1, wherein the operations further comprise: mapping each of the one or more data to a data space, and wherein determining the uncertainty level comprises determining based on a distance between a location in a data space of each of the one or more data and classification criteria (Li: e.g., page 2, step 2 or 3, the measure of the distance between a location of the node with respect a CH, where Fig 1 shows a mapping to a data space). Combination of Li and Wang does not expressly disclose, but Zhang discloses “classification criteria of the classification model” (Zhang: e.g., page 260, EQ (5) or (6), 

8. The non-transitory computer readable medium according to claim 1, wherein the operations further comprise: mapping each of the one or more data included in the data subset to a solution space by inputting each of the one or more data included in the data subset to a classification model, and wherein determining the similarity level comprises determining based on a location in the solution space of each of the one or more data included in the data subset (Li: e.g., page 2, Step 2, the distance between positions of the nodes on a solution space, Fig 1, interprets mapping data included in the data subset to a solution space and determining based on a location in the solution space of each of the data included in the data subset). Combination of Li and Wang does not expressly disclose, but Zhang discloses “a classification model” in “by inputting each of the one or more data included in the data subset to a classification model” (Zhang: e.g., page 260, EQ (5) or (6), a classification model). It would have been obvious for one of ordinary skill in the art, having Zhang before the effective filing date, to recognize the benefit of having high quality sensor measurements in construction and maintenance of clusters by combining data cleaning and classification model of Zhang with the network clustering framework of the extended Li.  

13 is rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Wang, further in view of Kawano et al. (US 20210278828), hereinafter Kawano.

13. The non-transitory computer readable medium according to claim 1, combination of Li and Wang does not expressly disclose, but Kawano discloses “wherein the data includes sensor data collected during manufacturing of an article in a manufacturing environment” (Kawano: e.g., [0049], information of manufacturing conditions measured by sensors for a production process). It would have been obvious for one of ordinary skill in the art, having Kawano before the effective filing date, to combine Kawano with the extended Li because the clustering MANET framework of Li is applicable in the manufacturing environments.

Specification
A new title indicative of the claimed invention may be provided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Krishnan et al. (“ActiveClean: Interactive Data Cleaning For Statistical Modeling”, VLDB, 2016, pp 948-959) teaches iteratively updating a trained classifier with selected clean data based on statistical prediction and thus, the concept of labeling data selected with weighted similarity under uncertainty. 
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, Email: li-wu.chang@uspto.gov . The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LI WU CHANG/Primary Examiner, Art Unit 2124                                                                                                                                                                                                        February 24, 2022